Citation Nr: 1417771	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  13-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than September 17, 2005, for grant of service connection for Parkinson's disease.

2.  Entitlement to an effective date earlier than September 1, 2006, for grant of service connection for right upper extremity tremors, muscle rigidity and stiffness.

3.  Entitlement to an effective date earlier than September 1, 2006, for grant of service connection for loss of use of both lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to February 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.



FINDINGS OF FACT

1.  Resolving the benefit of the doubt in favor of the Veteran, an informal claim for Parkinson's disease was received by an office of the VA on March 19, 2002.

2.  Resolving the benefit of the doubt in favor of the Veteran, an informal claim for right upper extremity tremors, muscle rigidity and stiffness was received by an office of the VA on March 19, 2002.

3.  Resolving the benefit of the doubt in favor of the Veteran, an informal claim for loss of use of both lower extremities was received by an office of the VA on March 19, 2002.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 19, 2002, but no earlier, for the award of service-connected Parkinson's disease have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.158, 3.400 (2013).

2.  The criteria for an effective date of March 19, 2002, but no earlier, for the award of service-connected right upper extremity tremors, muscle rigidity and stiffness have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.158, 3.400 (2013).

3.  The criteria for an effective date of March 19, 2002, but no earlier, for the award of service-connected loss of use of both lower extremities have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.158, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this instance, the Veteran is appealing the effective date assigned for the award of service connection for Parkinson's disease, right upper extremity tremors, muscle rigidity and stiffness, and loss of use of both lower extremities.  In this regard, because the August 2011 rating decision granted the Veteran's claims, the claims are now substantiated.  His filing of a notice of disagreement as to the effective dates assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2012).  Rather, the Veteran's appeal as to the effective date here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See 38 C.F.R. § 3.159(b)(3) (2013).

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished here. The June 2013 Statement of the Case set forth the relevant criteria for assigning effective dates. The Veteran was thus informed of what was needed to achieve the earliest possible effective date.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve the earliest possible effective date for the issues on appeal.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Merits of the Claims

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that March 19, 2002, but no earlier, is the correct date for the award of service connection for Parkinson 's disease, right upper extremity tremors, muscle rigidity and stiffness, and loss of use of both lower extremities.

The August 2011 rating decision shows that the award for service connection for Parkinson 's disease was granted effective September 17, 2005.  The awards for  service connection for right upper extremity tremors, muscle rigidity and stiffness, and loss of use of both lower extremities were granted effective September 1, 2006.  The RO explained that the effective date was based on the first medical diagnosis of each disability.  However, the Veteran and his representative have requested an earlier effective date of March 19, 2002.  At his March 2014 Travel Board hearing the Veteran and his representative stated that the Veteran's informal claim for tremors was received on March 19, 2002, by the VA Benefits Office in the Seattle, Washington, RO. The Veteran's representative stated that while the Veteran had not been officially diagnosed, the symptoms had already begun, which is why he filed the claim in 2002.  

After a review of the claims file, the first correspondence from the Veteran, a letter, was received by the RO on March 19, 2002, as shown by the date stamp.  While the Veteran had not been formally diagnosed with Parkinson 's disease and the residual tremors at the time of the claim, the symptoms were present from that time.  Therefore, the Board will resolve the benefit of the doubt in favor of the Veteran and grant an earlier effective date of March 19, 2002, but no earlier, for the award of service connection for Parkinson 's disease, right upper extremity tremors, muscle rigidity and stiffness, and loss of use of both lower extremities.  38 U.S.C.A. § §  5107(b), 5110; 38 C.F.R. § 3.400.  An effective date earlier than March 19, 2002, is not appropriate as there is no document submitted prior to that date that requests a determination of entitlement or evidencing a belief in entitlement to or indicating any intent to apply for service connection for Parkinson's Disease, right upper extremity tremors, muscle rigidity and stiffness, and loss of use of both lower extremities and there is no indication that the Veteran's disabilities were so incapacitating that he was prevented from filing a claim for service connection for Parkinson's Disease, right upper extremity tremors, muscle rigidity and stiffness, and loss of use of both lower extremities, earlier. 38 C.F.R. §§ 3.1(p), 3.155(a).  Therefore, the earliest effective date assignable in this case is March 19, 2002.


ORDER

Entitlement to an earlier effective date of March 19, 2002, for the award of service connection for Parkinson 's disease is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an earlier effective date of March 19, 2002, for the award of service connection for right upper extremity tremors, muscle rigidity and stiffness, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an earlier effective date of March 19, 2002, for the award of service connection for loss of use of both lower extremities is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


